DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/24/21 (hereinafter “Response”) has been entered. Claim 1 has been amended. Claims 1-12 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4-6, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0135666 to Watano et al. (hereinafter “Watano”) in view of US 7,567,429 to Mori et al (hereinafter "Mori") and further in view of US 2015/0303465 to Watanabe et al (hereinafter “Watanabe”).
Regarding claim 1, Watano discloses a method for producing granulated particles, comprising: 
a step of obtaining a mixture of a binder and a dried powder by spraying, using a planetary mixer (Fig. 2, [0002]; [0014] “material to be kneaded comprises powder and a binding solution, and a nozzle for the binding solution to be put into the container” which is interpreted as the binder is sprayed onto the dried powder prior to the kneading process. See also [0004]-[0005]);
a kneading step of kneading the powder into binder by stirring the mixture with a kneading blade (30) to obtain a uniformly dispersed mixture ([0036]-[0040)]; and 
a crushing step of crushing the uniformly dispersed mixture with a crushing blade (35) to obtain granulated particles (Fig. 4, [0036]-[0038], [0060]; kneading blade 30 is used in conjunction with the crushing blade 35 to produce granules of uniform size within a short period of time); and
a drying step of drying the granulated particles (Fig. 2, [0037]; the planetary mixer includes a dryer).
a lithium-containing metal oxide as an electrode active material comprising a dried powder; a kneading step of kneading the electrode active material into the particulate binder dispersion by stirring the mixture with a kneading blade at a kneading temperature of 5 to 95°C and a kneading energy inputted to the mixture of 70 to 200 MJ/m3 to obtain a uniformly dispersed mixture; a crushing step of crushing the uniformly dispersed mixture with a crushing blade at a crushing temperature of 5 to 100°C and a crushing energy inputted to the uniformly dispersed mixture of 10 to 200 MJ/m3 to obtain granulated particles;
Mori, which teaches a method for producing granulated particles for an electrochemical device using a planetary mixer (Abstract; a method for producing electrode material which includes spherical particles. Col 12 lns 5 – 50; a planetary mixer is used to mix the binder and the electrode active material), teaches a step of obtaining a mixture by adding 0.3 to 5 parts by weight of a particulate binder dispersion (col 5 ln 62 col 6 ln 4, col 12 lns 5 - 50; the ratio of binder to active electrode is between 0.001 parts by weight to 50 parts by weight of binder to 100 parts by weight of electrode active material), the particulate binder dispersion having a solid content concentration of 25% to 50% by weight in terms of a solid content (col 4 lns 12-52 , col 12 lns 5 - 50; the binder used in the mixture has a solid content of at least 40%), to 100 parts by weight of a metal containing metal oxide as an electrode active material (col 3 ln 20-35; the electrode active material may be a dried powder; col 5 ln 62 col 6 ln 4, col 12 lns 5 – 50; col 6 lns 9-32 teach that the electrode active material may include carbon materials and metal materials where the metal materials may a variety of metal oxides, e.g., titanium oxide); and a step of operating the planetary mixer in a temperature range between room temperature and 80˚C (col 8 lns 45-54).
Mori teaches materials that are mixed by a planetary mixer. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the planetary 
Watanabe teaches that it was old and well known in the art of electrode active materials, before the effective filing date of the claimed invention, for the electrode active material to include a metal oxide and for the metal oxide to contain lithium ([0059] & [0142] disclose that the electrode active material may include a metal oxide containing lithium) because an electrode active material including a lithium containing metal oxide was a known substitute for an electrode active material including a metal oxide. See Watanabe [0059] & [0142].
Therefore it would have been obvious to modify the method of producing granulated particles disclosed by the combination of Watano in view of Mori by making the metal oxide to a lithium containing metal oxide as taught by Watanabe because they are known substitutions in the art of electrode active materials, e.g., see Watanabe [0059] & [0142], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results. See MPEP 2141.III.
Although neither Watano nor Mori explicitly disclose a kneading energy of 70 to 200 MJ/m3; and a crushing energy of 10 to 200 MJ/m3 it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In applicant’s originally filed specification from p. 25 ln 25 to p. 26 ln 7 applicant prescribes the kneading energy range claimed and explains that “[w]hen the 

Regarding claim 2, depending on claim 1, Watano does not disclose wherein a dispersion medium is added in at least one step selecting from the kneading step or the crushing step.
However Mori discloses wherein a dispersion medium is added in in at least one step selecting from the kneading step or the crushing step (col 12, lns 5-28; the dispersion medium is water and added during the mixing, i.e., the kneading/crushing steps).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material being mixed by the planetary mixer disclosed by Watano to be the materials being mixed as disclosed by Mori. In doing so it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have also incorporated the procedure for mixing the materials disclosed by Mori when using the planetary mixer disclosed by Watano. Therefore one of ordinary skill in the art would have been motivated to add a dispersion medium during the mixing step as disclosed by Mori.
m to 350 m.
However, Mori discloses wherein a volume average particle diameter D50 of the granulated particles for an electrochemical device to be obtained is from 10 m to 350 m (col 12 lns 38-42; the average particle diameter produced was 70 m).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material being mixed by the planetary mixer disclosed by Watano to be the materials being mixed as disclosed by Mori as discussed above in claims 1 and 2. In doing so, one of ordinary skill in the art would have targeted to produce the same size particles produced by the method disclosed by Mori.  
Regarding claim 5, Wantano in view of Mori discloses an electrode for an electrochemical device obtained by dry molding the granulated particles (col 13, lns 24-34) for an electrochemical device to be obtained by the method for producing granulated particles for an electrochemical device according to claim 1. Examiner notes that claim 5 is the product produced by performing the steps of claim 1 which Wantano in view of Mori discloses.
Regarding claim 6, Watano in view of Mori discloses an electrochemical device, comprising the electrode for an electrochemical device according to Claim 5. Examiner notes that claim 6 is a combination of the device used to perform the steps of claim 1 in addition to the product produced by the method of claim 1, both of which Wantano in view of Mori discloses.
Regarding claim 10, Watano in view of Mori discloses an electrode for an electrochemical device obtained by dry molding the granulated particles for an electrochemical device to be obtained by the method for producing granulated particles for an electrochemical device according to claim 2. Examiner 
Regarding claim 12, Watano in view of Mori discloses an electrode for an electrochemical device obtained by dry molding the granulated particles for an electrochemical device to be obtained by the method for producing granulated particles for an electrochemical device according to claim 4. Examiner notes that claim 12 is the product produced by performing the steps of claim 4 which Wantano in view of Mori discloses.
Claims 3, 7, 9 and 11  are rejected under 35 U.S.C. 103 as being unpatentable Watano in view of Mori and further in view of US 8,616,763 to Annis et al. (hereinafter Annis).
Regarding claims 3 and 7, Watano in view of Mori discloses all of the steps of claims 1 and 2. Although Watano teaches using a kneading blade (30) and a crushing blade (35) in the crushing step (see claim 1), Watano is silent regarding using a kneading blade, a crushing blade, and a scraper in the crushing step.
Annis, which also discloses a planetary mixer, further discloses wherein a scraper (110) is used in the mixing step (Fig. 2, col 1 lns 38-40; mixing is achieved by kneading the mixture with the beater 80 and the sidewalls of the container 24 are scraped clean by the scraper 110).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the kneading blade disclosed by Watano to include a kneading blade and a scraper as disclosed by Annis. One of ordinary skill in the art would have been motivated to modify the kneading blade of Watano to be the kneading blade and scraper disclosed by Annis because, although Watano discloses that the setup reduces binding of material to the sidewall of the mixer, it does not state that it eliminates it. Therefore, one of ordinary skill in the art would have been motivated to add a scraper to the planetary mixer as disclosed by Annis.
m to 350 m.
However, Mori discloses wherein a volume average particle diameter D50 of the granulated particles for an electrochemical device to be obtained is from 10 m to 350 m (col 12 lns 38-42; the average particle diameter produced was 70 m).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material being mixed by the planetary mixer disclosed by Watano to be the materials being mixed as disclosed by Mori as discussed above in claims 1 and 2
Regarding claim 11, Watano in view of Mori and further in view of Annis discloses an electrode for an electrochemical device obtained by dry molding the granulated particles for an electrochemical device to be obtained by the method for producing granulated particles for an electrochemical device according to claim 3. Examiner notes that claim 11 is the product produced by performing the steps of claim 3 which Wantano in view of Mori and further in view of Annis discloses.

Response to Arguments
Applicant's arguments in the Response have been fully considered but are not persuasive. See Response pp. 5-7. 
Applicant on p. 6 of the Response points to tables 1 and 2 of the Originally filed Specification and distinguishes the two by stating:
Examples 1-10 in Table 1 all produce the granulated particles under the conditions described in claim 1, whereas Comparative Examples 1-9 in Table 2 fail to use at least one of the condition parameters recited in claim 1 for producing granulated particles. 
As can be seen in the evaluation items at the bottom of the Tables, Examples 1-10 exhibit superior evaluations in terms of particle size distribution, uniformity of the granulated particles, and the continuous length moldability as compared to Comparative Examples 1-9.
3” for kneading energy and yet Example 5 in Table 1 only utilized a kneading energy input of 60 MJ/m3 and still achieved “superior evaluations” as stated by Applicant. Further, the mere fact that a reference is silent as to the range of kneading energy and to the crushing energy required to achieve desired output qualities does not mean that the “characteristics are unexpected.” As discussed above in the rejection of claim 1, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In applicant’s originally filed specification from p. 25 ln 25 to p. 26 ln 7 applicant prescribes the kneading energy range claimed and explains that “[w]hen the kneading energy is too large, the electrode active material may be broken. Further, when kneading energy is too small, uniformity of the uniformly dispersed mixture cannot be sufficient.” A similar explanation is given for the crushing energy range claimed. See p. 27 ln 22 to p. 28 ln 3. However, these ranges are the result of mere optimization of variables that would result from routine engineering experimentation and practices and does not itself warrant patentability. Further, it is noted that Applicant does not positively recite any criticality to the kneading energy range or the crushing energy range, therefore such optimization thereof would be obvious to the skilled artisan. Accordingly arriving at the claimed ranges would result from routine engineering practices and experimentation and is not itself non-obvious absent any criticality to such. Therefore this argument is not persuasive.

Applicant on p. 7 of the Response states:
Foremost, the invention of Mori is directed to a spray drying process in which the materials (i.e., binder and electrode active material) are first mixed together, and then spray dried to form the spherical particles. Thus, Mori fails to disclose spraying a dispersion of a particulate binder to a dried powder of lithium-containing metal oxide before the subsequent steps of kneading and crushing the mixture. Accordingly, even if Mori is combined with the mixing step of Watano to teaching mixing materials together, the combination still fails to disclose the first step of obtaining the mixture by spraying.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B WEHRLY whose telephone number is (303)297-4433.  The examiner can normally be reached on Monday - Friday, 8:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CHRISTOPHER B WEHRLY/Examiner, Art Unit 3686          

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686